A. Clark Cannon, Esq.        Informal Opinion City Attorney                  No. 2000-12 City of Geneva 17 Seneca Street Suite Two Geneva, New York 14456
Dear Mr. Cannon:
You have requested an opinion regarding whether the City of Geneva may ask the State to establish a 15-mile-per-hour school speed limit on the portion of a state highway that runs adjacent to Hobart  William Smith Colleges in the City of Geneva. Specifically, you have inquired whether a college or university is a "school" within the purview of Vehicle and Traffic Law § 1620.1 We conclude that it is not a school under that statute, and thus that a school speed limit may not be established on the adjacent state highway.
Under Vehicle and Traffic Law § 1620(a) the Department of Transportation ("DOT") may establish a school speed limit of
     not less than fifteen miles per hour on any portion of a highway passing a school building for not more than three hundred feet in either direction from the building line of a school abutting on the highway.
Although the term "school" is not defined in the Vehicle and Traffic Law, DOT has promulgated regulations regarding the use of school speed limit signs that suggest the scope of that definition. According to these regulations, "[s]chool speed limit signs shall be used to inform motorists of part-time linear speed regulations established in the vicinity of schools." 17 NYCRR § 212.4(a). The regulations further provide that
     [a] school speed limit should be established only if all the following conditions exist:
The zone contains a marked crosswalk.
The crosswalk is supervised.
The school has one or more grades below grade ten.
        There is no nearby traffic control signal, pedestrian overpass or underpass, or bridge suitable for pedestrian use.
17 NYCRR § 212.4(b)(1). Because colleges and universities do not have one or more grades below grade ten, they are not among the schools adjacent to which DOT is authorized to establish school speed limits on state highways.
In accordance with DOT's interpretation of the statute, we conclude that colleges and universities are not "schools" within the purview of Vehicle and Traffic Law § 1620. Accordingly, a 15-mile-per-hour school speed limit may not be established on that portion of a state highway running adjacent to Hobart  William Smith Colleges in the City of Geneva.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.
Very truly yours,
YVONNE M. HOVE, Assistant Solicitor General
1 You had asked whether the State may lower the speed limit pursuant to section 1643 of the Vehicle and Traffic Law, which covers speed limits on highways in cities and villages "other than state highways maintained by the state." In a telephone conversation, however, you informed us that the state highway at issue is maintained by the State. Section 1620 of the Vehicle and Traffic Law, rather than section 1643, applies to speed limits on state highways maintained by the State.